DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It should be noted, in view of the large quantity of references cited submitted as part of the IDS filed 4/15/2020, the examiner has considered all of the references but has not found any of the citations to be particularly relevant.  If applicant is aware of pertinent passages, he/she should so state in the response to this Office action.  (See 26 USPQ2d 1889; Molins PLC v. TEXTRON, Inc., DC/DEL. 11/24/92).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Kirma (US Patent Publication Number 2013/0296649 A1).
With regards to independent claim 1, Kirma discloses a lens assembly (See Figures 1-3) manufactured by a process of: forming a barrel (410) having a length, a proximal end , a distal end, an inner surface profile and an outer surface (See Figure 3); placing a plurality of lenses (430-434) into said barrel (410)wherein said inner surface profile (411) of said barrel is configured to receive and hold said lenses; sliding said barrel into a lens holder (136/236) having an inner surface, a proximal end and a distal end, setting an optimum focal length by axially moving said barrel relative to and within said lens holder  (¶ [0094]); and fixedly securing the barrel to the lens holder ¶0095.
With regards to claim 7, as referenced above, Kirma further discloses attaching a protective glass and a detector to the proximal end of said lens holder (¶ [0018]).
With regards to claim 8, as referenced above, Kirma further discloses wherein the inner surface profile of said barrel comprises a plurality of protruded portions which provide support to position said plurality of lenses in the assembly (see figure 3).
With regards to claim 9, as referenced above, Kirma further discloses wherein said barrel has a thickness which varies along its length1 (see Figure 3).
With regards to claim 10, as referenced above, Kirma further discloses wherein said outer surface of said barrel (410) and said inner surface of said lens holder are substantially smooth to allow for movement of said barrel relative to said lens holder and for setting said optimum focal length prior to fixedly securing said barrel to said lens holder (¶ [0094]).
With regards to claim 12, as referenced above, Kirma further discloses wherein said barrel comprises a non-reflective material to reduce reflections within said lens assembly (¶[0093]).
With regards to claim 13, as referenced above, further comprising installing said lens assembly in an endoscope (See figure 2a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 are rejected under 35 U.S.C. 103 over Kirma (US Patent Publication Number 2013/0296649 A1) in view of Webster (US Patent Publication Number 2006/0290802 A1).
With regards to claim 2, as referenced above, Kirma fails to explicitly teach further comprising applying an adhesive layer to an inner surface of the proximal end of the barrel or an inner surface of the proximal end of the lens holder after fixedly securing the barrel to the lens holder. In a related art, Webster teaches further comprising applying an adhesive layer to an inner surface of the proximal end of the barrel or an inner surface of the proximal end of the lens holder after fixedly securing the barrel to the lens holder2.


    PNG
    media_image1.png
    455
    520
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma, with the adhesive layer, for the purpose of cooperatively sealing the image sensor chip (¶[0008]).
With regards to claim 4, as referenced above, Kirma fails to explicitly teach wherein said adhesive layer comprises of any one or combination of acryl, silicon, a pressure sensitive adhesive, and gel. In a related endeavor, Webster discloses wherein said adhesive layer comprises of any one or combination of acryl, silicon, a pressure sensitive adhesive, and gel (¶ [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma, with the adhesive layer, for the purpose of cooperatively sealing the image sensor chip (¶[0008]).



Claims 5, 6, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirma (US Patent Publication Number 2013/0296649 A1) in view of Webster (US Patent Publication Number 2006/0290802 A1) and in further view of Tonar (US Patent Number 8,899,761 B2).
With regards to claim 5, as referenced above, Kirma and Webster fais to explicitly teach applying vibratory forces to the lens assembly to shake loose particles into said adhesive layer. In a related endeavor, Tonar teaches a lens assembly applying vibratory forces to the lens assembly to shake loose particles into said adhesive layer (Column 5 lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly as taught by Kirma and Webster, with the vibratory forces, as taught by Tonar for the purpose of providing surface treatments and devices adapted to keep an optic member in a clean condition (Column 4, lines 38-40).
With regards to claim 6, as referenced above, Kirma fails to explicitly, teach wherein said vibratory forces range from 20 kHz to 1 MHz. In a related endeavor Tonar discloses wherein said vibratory forces range from 20 kHz to 1 MHz (Column 23, lines 39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly as taught by Kirma with the vibratory forces, as taught by Tonar, for the purpose of providing surface treatments and devices adapted to keep an optic member in a clean condition (Column 4, lines 38-40).

With regards to independent claim 14, although Kirma teaches  viewing element for an endoscope made by a process comprising: (See Figures 1-3) forming a barrel (410) having a length, a proximal end, a distal end, an inner surface profile and an outer surface; placing a plurality of lenses (430-434) into said barrel wherein said inner surface profile of said barrel is configured to receive and hold said lenses; sliding said barrel into a lens holder (411) having an inner surface, a proximal end and a distal end; setting an optimum focal length by axially moving said barrel relative to and within said lens holder (¶0094); fixedly securing the barrel to the lens holder (¶ [0093); applying an adhesive layer to an inner surface of the proximal end of the barrel and/or an inner surface of the proximal end of the lens holder; attaching a detector array (234) to the proximal end of the lens holder; Kirma fails to explicitly teach further comprising applying an adhesive layer to an inner surface of the proximal end of the barrel or an inner surface of the proximal end of the lens holder after fixedly securing the barrel to the lens holder. In a related art, Webster teaches further comprising applying an adhesive layer to an inner surface of the proximal end of the barrel or an inner surface of the proximal end of the lens holder after fixedly securing the barrel to the lens holder3.


    PNG
    media_image1.png
    455
    520
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma, with the adhesive layer, for the purpose of cooperatively sealing the image sensor chip (¶[0008]).
 Kirma fails to explicitly teach applying vibratory forces to the lens assembly to shake loose particles into said adhesive layer. In a related endeavor, Tonar teaches a lens assembly applying vibratory forces to the lens assembly to shake loose particles into said adhesive layer (Column 5 lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly as taught by Kirma and Webster with the vibratory forces, as taught by Tonar for the purpose of providing surface treatments and devices adapted to keep an optic member in a clean condition (Column 4, lines 38-40).

With regards to claim 16, as referenced above, Kirma fails to explicitly teach wherein said adhesive layer comprises of any one or combination of acryl, silicon, a pressure sensitive adhesive, and gel. In a related endeavor, Webster discloses wherein said adhesive layer comprises of any one or combination of acryl, silicon, a pressure sensitive adhesive, and gel (¶ [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma, with the adhesive layer, for the purpose of cooperatively sealing the image sensor chip (¶[0008]).
With regards to claim 17, as referenced above, Kirma and Webester fail to explicitly, teach wherein said vibratory forces range from 20 kHz to 1 MHz. In a related endeavor Tonar discloses wherein said vibratory forces range from 20 kHz to 1 MHz (Column 23, lines 39-40).
With regards to claim 18, as referenced above, Kirma further discloses wherein said outer surface of said barrel (410) and said inner surface of said lens holder are substantially smooth to allow for movement of said barrel relative to said lens holder and for setting said optimum focal length prior to fixedly securing said barrel to said lens holder (¶ [0094]).
With regards to claim 20,  as referenced above, Kirma further discloses wherein the inner surface profile of said barrel comprises a plurality of protruded portions which provide support to position said plurality of lenses in the assembly (see figure 3).

Claims 3and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirma (US Patent Publication Number 2013/0296649 A1) in view of Webster (US Patent Publication Number 2006/0290802 A1) and in further view of Peiqi (US Patent Publication Number 2015/0331259 A1).
With regards to claim 3, as referenced above, Kirma and Webster fail to explicitly teach wherein said adhesive layer has a thickness in a range of 20 pm to 50 pm. In a related art, Peiqi teaches wherein said adhesive layer has a thickness in a range of 20 µm to 50 µm (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma and Webster ,with the adhesive layer, as taught by Peiqi, for the purpose of providing improved assembly by increasing the thickness of the external film, so the last film layer of the assembly is an optimal thickness without changing the adhesive chemistry (¶0015).
With regards to claim 15, as referenced above, Kirma and Webster fail to explicitly teach wherein said adhesive layer has a thickness in a range of 20 pm to 50 pm. In a related art, Peiqi teaches wherein said adhesive layer has a thickness in a range of 20 µm to 50 µm (¶0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma and Webster ,with the adhesive layer, as taught by Peiqi, for the purpose of providing improved assembly by increasing the thickness of the external film, so the last film layer of the assembly is an optimal thickness without changing the adhesive chemistry (¶0015).

Claims 3and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirma (US Patent Publication Number 2013/0296649 A1) in view of Webster (US Patent Publication Number 2006/0290802 A1) and in further view of Shirma (US Patent Publication Number 20170336335 A1).
With regards to claim 11, as referenced above, Kirma fails to explicitly, teach forming said inner surface profile of said barrel by milling, turning, injection molding, metal injection molding (MIM), or casting. In a related art, Sjima teaches forming said inner surface profile of said barrel by milling, turning, injection molding, metal injection molding (MIM), or casting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma, with the injection method, as taught by Peiqi, for the purpose of providing surface treatments and devices adapted to keep an optic member in a clean condition (Column 4, lines 38-40)
With regards to claim 19, as referenced above, Kirma fails to explicitly, teach forming said inner surface profile of said barrel by milling, turning, injection molding, metal injection molding (MIM), or casting. In a related art, Sjima teaches forming said inner surface profile of said barrel by milling, turning, injection molding, metal injection molding (MIM), or casting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lens assembly, as taught by Kirma ,with the injection method, as taught by Peiqi, for the purpose of providing surface treatments and devices adapted to keep an optic member in a clean condition (Column 4, lines 38-40)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
04 June 2022




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prioxmal side of 410 is thicker than the other end.
        2 The Annotated Figure shows where the adhesive is on the inner side of the proximal end of the lens holder 22.
        3 The Annotated Figure shows where the adhesive is on the inner side of the proximal end of the lens holder 22.